DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on April 5, 2022 have been fully considered.  The amendments are sufficient to overcome the outstanding ground of rejection which is withdrawn.
EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Tara Nealey on June 30, 2022.
The application has been amended as follows: 
Claim 10.	Cancel
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:  the claimed products and processes of using are novel and nonobvious over the prior art.  The point of novelty for the product is the specific requirement of less than about 2% (w/w) of (+) Anavex2-73.  The closest reference can be considered to be, for example, WO2013008044.  The reference teaches the chiral synthesis of (+) and (-) Anavex2-73.  However, the neither the reference nor the state of the art teach and pharmaceutical composition comprising (-) Anavex2-73 with less than about 2% (w/w) of (+) Anavex2-73.  The claimed pharmaceutical composition further displays significant and unexpected results in selectivity to the sigma 1 receptor and agonist activity.  Support for the claimed processes of using can be found in the specification and in the state of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/           Primary Examiner, Art Unit 1626